
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.24



BUSINESS LOAN AGREEMENT


--------------------------------------------------------------------------------

Principal Loan Date Maturity Loan No. Call/Coll Account Officer Initials
$25,000,000.00 10-19-2001 07-02-2002   2000   024  

--------------------------------------------------------------------------------

References in the shaded area are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.

--------------------------------------------------------------------------------

Borrower:   Niku Corporation
350 Convention Way
Redwood City, CA 94063   Lender:   Mid-Peninsula Bank
Palo Alto Main
420 Cowper Street
Palo Alto, CA 94301

--------------------------------------------------------------------------------

THIS BUSINESS LOAN AGREEMENT dated October 19, 2001, is made and executed
between Niku Corporation ("Borrower") and Mid-Peninsula Bank ("Lender") on the
following terms and conditions. Borrower has received prior commercial loans
from Lender or has applied to Lender for a commercial loan or loans or other
financial accommodations, including those which may be described on any exhibit
or schedule attached to this Agreement. Borrower understands and agrees that:
(A) in granting, renewing, or extending any Loan hereunder, Lender is relying
upon Borrower's representations, warranties, and agreements as set forth in this
Agreement, and (B) the Loan shall be and remain subject to the terms and
conditions of this Agreement.

TERM.  This Agreement shall be effective as of October 19, 2001, and shall
continue in full force and effect until such time as the Loan has been paid in
full, including principal, interest, costs, expenses, attorneys' fees, and other
fees and charges, or until such time as the parties may agree in writing to
terminate this Agreement.

CONDITIONS PRECEDENT TO EACH ADVANCE.  On the terms and subject to the
conditions set forth in this Agreement, from time to time, on any business day
after the date hereof and prior to the maturity date indicated above, Lender
will make Advances (the first such Advance being hereinafter referred to as the
"Initial Advance") to Borrower. Accordingly, on the terms and subject to the
conditions hereof and so long as no Event of Default has occurred under the
Note, this Agreement, and/or under any of the Related Documents, Borrower may
from time to time borrow, may or shall (as the case may be) from time to time
repay, and may from time to time reborrow hereunder, provided that Lender shall
not be required to make any Advance if the aggregate principal amount of all
Advances outstanding would exceed $25,000,000. Lender's Advances shall be
evidenced by the Note, with appropriate entries on Lender's records to reflect
the outstanding principal balance owing thereunder following each Advance and
full or partial repayment thereof, all interest accruing on such Advances, and
all Lender's Expenditures, attorneys' fees and expenses, and other fees,
charges, and other expenses which are then due and payable as specified in this
Agreement or any Related Document. All Advances, all interest, all Lender's
Expenditures and all attorneys' and other fees, charges, and other expenses
which are from time to time due and payable as specified in this Agreement or
any Related Document are and shall be due and payable on demand by Lender.
Lender is hereby authorized and empowered to pay itself for any Advances,
interest, Lender's Expenditures, and/or any attorneys' and other fees, charges,
and other expenses which are from time to time due and payable as specified in
this Agreement or any Related Document and charge same to any deposit or other
accounts maintained or established by Borrower with Lender and/or to make
Advances under this Agreement or any Related Document in connection with same.
Accordingly, on the terms and subject to the conditions hereof and so long as no
Event of Default has occurred under the Note, this Agreement, and/or under any
of the Related Documents, Lender's obligation to make the Initial Advance and
each subsequent Advance under this Agreement shall be subject to the fulfillment
to Lender's satisfaction of all of the conditions set forth in this Agreement
and in the Related Documents.

--------------------------------------------------------------------------------

Collateral.  To secure the payment of the Loan and the performance of the
obligations contained in this Agreement and in any Related Documents, Borrower
(and, if required by Lender, its Subsidiaries) shall execute and deliver to
Lender the Security Agreement, which Security Agreement shall grant a Security
Interest in the Collateral to Lender. Lender's Security interests in the
Collateral shall be continuing liens and shall include the proceeds and products
of the Collateral, including without limitation the proceeds of any insurance.
With respect to the Collateral, Borrower agrees and represents and warrants to
Lender:

Perfection of Security Interest.  Borrower shall execute and deliver to Lender
financing statements and all documents requested by Lender perfecting Lender's
Security Interest and to take whatever other actions are requested by Lender to
perfect and continue Lender's Security Interests in the Collateral. Upon request
of Lender, Borrower will deliver to Lender any and all of the documents
evidencing or constituting the Collateral, and Borrower will note Lender's
interest upon any and all chattel paper and instruments if not delivered to
Lender for possession by Lender. Contemporaneous with the execution of this
Agreement, Borrower will execute one or more UCC financing statements and any
similar statements as may be required by applicable law which are requested by
Lender, and Lender will file such financing statements and all such similar
statements in the appropriate location or locations. Borrower hereby appoints
Lender as its irrevocable attorney-in-fact for the purpose of executing any
documents necessary to perfect or to continue any Security Interest in the
Collateral. Lender may at any time, and without further authorization from
Borrower, file a carbon, photograph, facsimile, or other reproduction of any
financing statement for use as a financing statement. Borrower will reimburse
Lender for all expenses for the perfection, termination, and the continuation of
the perfection of Lender's security interest in the Collateral. Borrower
promptly will notify Lender before any change in Borrower's name including any
change to the assumed business names of Borrower. Borrower also promptly will
notify Lender before any change in Borrower's employer identification number.
Borrower further agrees to notify Lender in writing prior to any change in
address or location of Borrower's principal governance office or should Borrower
merge or consolidate with any other entity.

Loan Documents and Applicable Fees and Charges.  In addition to this Agreement,
Borrower shall on the date hereof provide to Lender the following documents for
the Loan: (1) the Note; (2) the Security Agreement granting to Lender security
interests in the Collateral; (3) financing statements and all other documents
perfecting Lender's Security Interests; (4) evidence of insurance as required
below; and (5) all Related Documents as Lender may require for the Loan; all in
form and substance satisfactory to Lender and Lender's counsel. In addition and
if required by Lender, Borrower shall have paid Lender all Lender's Expenditures
in accordance with the Disbursement Authorization and Request of even date
herewith and other fees, charges, and other expenses which are then due and
payable as specified in this Agreement or any Related Document.

Borrower's Authorization.  Borrower shall have provided in form and substance
reasonably satisfactory to Lender properly certified resolutions, duly
authorizing the execution and delivery of this Agreement, the Note and the
Related Documents. In addition, Borrower shall have provided such other
resolutions, authorizations, documents and instruments as Lender or its counsel
may reasonably require.

Payment of Fees and Expenses.  Borrower shall have paid to Lender a fee in the
amount of Fifty Thousand Dollars ($50,000) as consideration for Lender's
execution of this Agreement, together with all fees, charges, and other expenses
which are then due and payable as specified in this Agreement or any Related
Document.

Representations and Warranties.  The representations and warranties set forth in
this Agreement, in the Related Documents, and in any document or certificate
delivered to Lender under this Agreement are true and correct in all material
respects as of the date of such Advance, except for those representations and
warranties which specifically refer to an earlier date which shall only be
required to be true in all material respects as of such earlier date.

--------------------------------------------------------------------------------

No Event of Default.  There shall not exist at the time of any Advance a
condition which would constitute an Event of Default under this Agreement or
under any Related Document.

REPRESENTATIONS AND WARRANTIES.  Borrower represents and warrants to Lender, as
of the date of this Agreement, as of the date of each disbursement of Loan
proceeds, as of the date of any renewal, extension or modification of the Loan,
and at all times any Indebtedness exists:

Organization.  Borrower is a corporation for profit which is, and at all times
shall be, duly organized, validly existing, and in good standing under and by
virtue of the laws of the State of Delaware. Borrower is duly authorized to
transact business in all other states in which Borrower is doing business,
having obtained all necessary filings, governmental licenses and approvals for
each state in which Borrower is doing business. Specifically, Borrower is, and
at all times shall be, duly qualified as a foreign corporation in all states in
which the failure to so qualify would have a material adverse effect on its
business or financial condition. Borrower has the full power and authority to
own its properties and to transact the business in which it is presently engaged
or presently proposes to engage. Borrower maintains its principal office at 350
Convention Way, Redwood City, CA 94063. Unless Borrower has designated otherwise
in writing, the principal office is the office at which Borrower keeps its books
and records including its records concerning the Collateral. Borrower will
notify Lender prior to any change in the location of Borrower's state of
organization or any change in Borrower's name. Borrower shall do all things
necessary to preserve and to keep in full force and effect its existence, rights
and privileges, and shall comply with all regulations, rules, ordinances,
statutes, orders and decrees of any governmental or quasi-governmental authority
or court applicable to Borrower and Borrower's business activities, except to
the extent that failure to so comply would not reasonably be expected to have a
material adverse effect on Borrower's financial condition, operations or assets.

Assumed Business Names.  Borrower has filed or recorded all documents or filings
required by law relating to all assumed business names used by Borrower.
Excluding the name of Borrower, the following is a complete list of all assumed
business names under which Borrower does business: None.

Authorization.  Borrower's execution, delivery, and performance of this
Agreement and all the Related Documents have been duly authorized by all
necessary action by Borrower and do not conflict with, result in a violation of,
or constitute a default under (1) any provision of Borrower's articles of
incorporation or organization, or bylaws, or any agreement or other instrument
binding upon Borrower or (2) any law, governmental regulation, court decree, or
order applicable to Borrower or to Borrower's properties.

Financial Information.  Each of Borrower's financial statements supplied to
Lender truly and completely disclosed Borrower's financial condition as of the
date of the statement.

Legal Effect.  This Agreement constitutes, and any instrument or agreement
Borrower is required to give under this Agreement when delivered will constitute
legal, valid, and binding obligations of Borrower enforceable against Borrower
in accordance with their respective terms.

Properties.  Except as contemplated by this Agreement or as previously disclosed
in Borrower's financial statements or in writing to Lender and as accepted by
Lender, and except for property tax liens for taxes not presently due and
payable and other Permitted Liens, Borrower owns and has good title to all of
Borrower's properties (other than properties leased or licensed in the ordinary
course of business) free and clear of all Security Interests, and has not
executed any security documents or financing statements relating to such
properties. All of Borrower's owned properties are titled in Borrower's legal
name, and Borrower has not used, or filed a financing statement under, any other
name for at least the last five (5) years.

Hazardous Substances.  Except as disclosed to and acknowledged by Lender in
writing, Borrower represents and warrants that: (1) During the period of
Borrower's ownership of Borrower's Collateral, there has been no use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substance by any person on, under, about or from any of
the

--------------------------------------------------------------------------------

Collateral. (2) Borrower has no knowledge of, or reason to believe that there
has been (a) any breach or violation of any Environmental Laws; (b) any use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substance on, under, about or from the Collateral by
any prior owners or occupants of any of the Collateral; or (c) any actual or
threatened litigation or claims of any kind by any person relating to such
matters. (3) Neither Borrower nor any tenant, contractor, agent or other
authorized user of any of the Collateral shall use, generate, manufacture,
store, treat, dispose of or release any Hazardous Substance on, under, about or
from any of the Collateral; and any such activity shall be conducted in
compliance with all applicable federal, state, and local laws, regulations, and
ordinances, including without limitation all Environmental Laws. Borrower
authorizes Lender and its agents to enter upon the Collateral to make such
inspections and tests as Lender may deem appropriate to determine compliance of
the Collateral with this section of the Agreement. Any inspections or tests made
by Lender shall be at Borrower's expense and for Lender's purposes only and
shall not be construed to create any responsibility or liability on the part of
Lender to Borrower or to any other person. Prior to an Event of Default,
Borrower shall only be required to pay for one inspection test per year. The
representations and warranties contained herein are based on Borrower's due
diligence in investigating the Collateral for hazardous waste and Hazardous
Substances. Borrower hereby (1) releases and waives any future claims against
Lender for indemnity or contribution in the event Borrower becomes liable for
cleanup or other costs under any such laws, and (2) agrees to indemnify and hold
harmless Lender against any and all claims, losses, liabilities, damages,
penalties, and expenses which Lender may directly or indirectly sustain or
suffer resulting from a breach of this section of the Agreement or as a
consequence of any use, generation, manufacture, storage, disposal, release or
threatened release of a hazardous waste or substance on the Collateral. The
provisions of this section of the Agreement, including the obligation to
indemnify, shall survive the payment of the Indebtedness and the termination,
expiration or satisfaction of this Agreement and shall not be affected by
Lender's acquisition of any interest in any of the Collateral, whether by
foreclosure or otherwise.

Litigation and Claims.  To Borrower's knowledge after a reasonably diligent
investigation and inquiry, no litigation, claim, investigation, administrative
proceeding or similar action (including those for unpaid taxes) against Borrower
is pending or threatened, and no other claim, suit, investigation or proceeding
has occurred which, in either case, may materially adversely affect Borrower's
financial condition or properties, other than litigation, claims, or other
events, if any, that have been disclosed to Lender in writing pursuant to the
notice provisions of this Agreement.

Taxes.  To the best of Borrower's knowledge, all of Borrower's material tax
returns and reports that are or were required to be filed, have been filed, and
all taxes, assessments and other governmental charges have been paid in full,
except those presently being or to be contested by Borrower in good faith in the
ordinary course of business and for which adequate reserves have been provided.

Lien Priority.  Unless otherwise previously disclosed to Lender in writing and
except for Permitted Liens, Borrower has not entered into or granted any
Security Agreements, or permitted the filing or attachment of any Security
Interests on or affecting any of the Collateral directly or indirectly securing
repayment of Borrower's Loan and Note, that would be prior or that may in any
way be superior to Lender's Security Interests and rights in and to such
Collateral.

Binding Effect.  This Agreement, the Note, all Security Agreements (if any), and
all Related Documents are binding upon the signers thereof, as well as upon
their successors, representatives and assigns, and are legally enforceable in
accordance with their respective terms.

AFFIRMATIVE COVENANTS.  Borrower covenants and agrees with Lender that, so long
as this Agreement remains in effect, Borrower will:

Notices of Claims and Litigation.  Promptly inform Lender in writing of (1) all
material adverse changes in the rate at which Borrower is, on a quarterly basis,
incurring operating losses or expending available cash, cash equivalent and
marketable securities assets, and (2) all existing and

--------------------------------------------------------------------------------

all threatened litigation, claims, investigations, administrative proceedings or
similar actions affecting Borrower which could materially adversely affect the
financial condition of Borrower.

Financial Records.  Maintain its books and records in accordance with GAAP,
applied on a consistent basis, and permit Lender to examine and audit Borrower's
books and records at all reasonable times and upon reasonable notice, giving
adequate consideration to Borrower's status as a public company with quarterly
reporting obligations.

Financial Information.  Furnish Lender with the following:

Additional Requirements.  Borrower agrees to furnish Lender with the following:

  (1)   A full copy of Borrower's most recently filed federal income tax return
and full copies of all other federal tax returns filed after the date of this
Agreement within fifteen (15) days of filing, but in no more than one hundred
twenty (120) days after Borrower's fiscal year-end unless extended in accordance
with applicable law.
 
(2)
 
Quarterly submission of Form 10-Q report within fifteen (15) days of filing.
 
(3)
 
Annual Form 10-K report within fifteen (15) days of filing.
 
(4)
 
Monthly financial statements within fifteen (15) days after the end of each
calendar month, including (without limitation) a balance sheet, a profit and
loss statement, an aged balance of outstanding accounts receivable and accounts
payable.

All financial reports required to be provided in accordance with clauses (2),
(3), and (4) immediately above shall be prepared in accordance with GAAP,
applied on a consistent basis (except as noted in the financial statements set
forth in such reports), and certified by Borrower as being true and correct, in
all material respects.

    Additional Information.  Furnish such additional information and statements,
as Lender may reasonably request from time to time.

Financial Covenants.  Comply with the following covenants:

Liquidity Requirement.  Borrower agrees that the aggregate amount of its cash,
cash equivalents and marketable securities (excluding for such purposes (i) any
amounts are borrowed under this Agreement or any Related Document or under the
other Business Loan Agreement—Asset Based of even date herewith (the "Other
Business Loan Agreement") or any Related Documents under such Other Business
Loan Agreement and (ii) amounts that are pledged or hypothecated to any third
parties or are in a restricted account with Lender as collateral for any
specific letter of credit or similar advance by Lender to or for the benefit of
Borrower) shall, at all times during the term, equal at least Ten Million
Dollars ($10,000,000).

Operating Expenses.  Borrower shall not incur any Operating Expenses for
Borrower's fiscal quarter ending October 27, 2001 in a amount exceeding
Thirty-One Million Dollars ($31,000,000) for such fiscal quarter, shall not
incur Operating Expenses for Borrower's fiscal quarter beginning on October 28,
2001 and ending on January 26, 2002 in an amount exceeding Twenty-Nine Million
Dollars ($29,000,000) for such fiscal quarter, and shall not incur Operating
Expenses for Borrower's fiscal quarter beginning January 27, 2002 and ending
April 30, 2002 in an amount exceeding Twenty-Seven Million Dollars ($27,000,000)
for such fiscal quarter.

Available Cash Expenditures.  Borrower shall not expend or consume Available
Cash for Borrower's fiscal quarter ending October 27, 2001 in a amount exceeding
Twenty-Two Million Dollars ($22,000,000) for such fiscal quarter, shall not
expend or consume Available Cash for Borrower's fiscal quarter beginning on
October 28, 2001 and ending on January 26, 2002 in an amount exceeding Fifteen
Million Dollars ($15,000,000) for such fiscal quarter, and shall not expend or
consume Available Cash for Borrower's fiscal quarter beginning January 27, 2002

--------------------------------------------------------------------------------

and ending April 30, 2002 in an amount exceeding Twelve Million Dollars
($12,000,000) for such fiscal quarter.

Except as provided above, all computations made to determine compliance with the
requirements contained in this paragraph shall be made in accordance with
generally accepted accounting principles, applied on a consistent basis, and
certified by Borrower as being true and correct in all material respects.

Insurance.  Maintain fire and other risk insurance, public liability insurance,
and such other insurance as Lender may reasonably require with respect to
Borrower's properties and operations, in form, amounts, coverages and with
insurance companies acceptable to Lender. Borrower, upon request of Lender, will
deliver to Lender from time to time the policies or certificates of insurance in
form reasonably satisfactory to Lender, including stipulations that coverages
will not be cancelled or diminished without at least ten (10) days prior written
notice to Lender. Each insurance policy also shall include an endorsement
providing that coverage in favor of Lender will not be impaired in any way by
any act, omission or default of Borrower or any other person. In connection with
all policies covering assets in which Lender holds or is offered a security
interest for the Loans, Borrower will provide Lender with such Lender's loss
payable or other endorsements as Lender may require.

Insurance Reports.  Furnish to Lender, upon request of Lender, reports on each
existing insurance policy showing such information as Lender may reasonably
request, including without limitation the following: (1) the name of the
insurer; (2) the risks insured; (3) the amount of the policy; (4) the properties
insured; (5) the then current property values on the basis of which insurance
has been obtained, and the manner of determining those values; and (6) the
expiration date of the policy.

Other Agreements.  Comply with all terms and conditions of each agreement, the
breach or default of which would be reasonably likely to have a material adverse
effect on Borrower's financial condition, operations or assets, whether now or
hereafter existing, between Borrower and any other party and notify Lender
immediately in writing of any default in connection with any such agreement,
except where the failure to so comply with any such agreement would not
reasonably be likely to have a material adverse effect on Borrower's financial
condition, operations or assets or where the failure to so comply with any such
agreement will not result in a material default thereunder.

Loan Proceeds.  Use all Loan proceeds solely for Borrower's business operations,
unless specifically consented to the contrary by Lender in writing.

Taxes, Charges and Liens.  Pay and discharge when due all of its material
indebtedness and obligations, including without limitation all assessments,
taxes, governmental charges, levies and liens, of every kind and nature, imposed
upon Borrower or its properties, income, or profits, prior to the date on which
penalties would attach, and all lawful claims that, if unpaid, might become a
lien or charge upon any of Borrower's properties, income, or profits, except for
any such obligations, taxes or claims which are being contested in good faith
and for which there are adequate reserves.

Performance.  Perform and comply, in a timely manner, with all terms,
conditions, and provisions set forth in this Agreement, in the Related
Documents, and in all other instruments and agreements between Borrower and
Lender. Borrower shall notify Lender immediately in writing of any default in
connection with any agreement, except in the case of any default which would not
reasonably be likely to have a material adverse effect on Borrower's financial
condition, operations or assets.

Operations.  Continue to employ and maintain a chief executive officer and chief
financial officer with substantially the same qualifications and experience as
the present chief executive officer and chief financial officer; provide written
notice to Lender of any change in such personnel; and conduct its business
affairs in a reasonable and prudent manner, except where the failure to so

--------------------------------------------------------------------------------

conduct its business affairs would not reasonably be likely to have a material
adverse effect on Borrower's financial condition, operations or assets.

Environmental Studies.  Promptly conduct and complete, at Borrower's expense,
all such investigations, studies, samplings and testings as may be requested by
Lender or any governmental authority relative to any substance, or any waste or
by-product of any substance defined as toxic or a hazardous substance under
applicable federal, state, or local law, rule, regulation, order or directive,
at or affecting any property or any facility owned, leased or used by Borrower.

Compliance with Governmental Requirements.  Comply with all laws, ordinances,
and regulations, now or hereafter in effect, of all governmental authorities
applicable to the conduct of Borrower's properties, businesses and operations,
and to the use or occupancy of the Collateral, including without limitation, the
Americans With Disabilities Act, except where such compliance would not
reasonably be likely to have a material adverse effect on Borrower's financial
condition, operations or assets. Borrower may contest in good faith any such
law, ordinance, or regulation and withhold compliance during any proceeding,
including appropriate appeals, so long as Borrower has notified Lender in
writing prior to doing so and so long as, in Lender's sole opinion, Lender's
interests in the Collateral are not jeopardized. Lender may require Borrower to
post adequate security or a surety bond, reasonably satisfactory to Lender, to
protect Lender's interest.

Inspection.  Permit employees or agents of Lender at any reasonable time, upon
reasonable notice giving adequate consideration to Borrower's status as a public
company with quarterly reporting obligations, to inspect any and all Collateral
for the Loan or Loans and Borrower's other properties and to examine or audit
Borrower's books, accounts, and records and to make copies and memoranda of
Borrower's books, accounts and records. If Borrower now or at any time hereafter
maintains any records (including without limitation computer generated records
and computer software programs for the generation of such records) in the
possession of a third party, Borrower, upon request of Lender, shall notify such
party to permit Lender free access to such records at all reasonable times and
to provide Lender with copies of any records it may request, all at Borrower's
expense.

Compliance Certificates.  Unless waived in writing by Lender, provide Lender at
least annually, with a certificate executed by Borrower's chief financial
officer, or other officer or person acceptable to Lender, certifying that the
representations and warranties set forth in this Agreement are true and correct
in all material respects as of the date of the certificate, except for those
representations and warranties which specifically refer to an earlier date which
shall only be required to be true in all material respects as of such earlier
date and further certifying that, as of the date of the certificate, no Event of
Default exists under this Agreement.

Environmental Compliance and Reports.  Borrower shall comply in all material
respects with any and all Environmental Laws; not cause or permit to exist, as a
result of an intentional or unintentional action or omission on Borrower's part
or on the part of any third party, on property owned and/or occupied by
Borrower, any environmental activity where damage may result to the environment,
unless such environmental activity is pursuant to and in compliance with the
conditions of a permit issued by the appropriate federal, state or local
governmental authorities; shall furnish to Lender promptly and in any event
within thirty (30) days after receipt thereof a copy of any notice, summons,
lien, citation, directive, letter or other communication from any governmental
agency or instrumentality concerning any intentional or unintentional action or
omission on Borrower's part in connection with any environmental activity
whether or not there is damage to the environment and/or other natural
resources.

Additional Assurances.  Make, execute and deliver to Lender such promissory
notes, mortgages, deeds of trust, security agreements, assignments, financing
statements, instruments, documents and other agreements as Lender or its
attorneys may reasonably request to evidence and secure the Loans and to perfect
all Security Interests granted pursuant to the Security Agreements.

--------------------------------------------------------------------------------

Disbursement of Loan Proceeds.  Lender shall pay and advance the proceeds of any
Advance into Borrower's deposit account number 37337609 maintained by Borrower
with Lender or to such other deposit or other accounts as Lender may designate
that are established and maintained by Borrower with Lender.

RECOVERY OF ADDITIONAL COSTS.  If the imposition of or any change in any law,
rule, regulation or guideline, or the interpretation or application of any
thereof by any court or administrative or governmental authority (including any
request or policy not having the force of law) shall impose, modify or make
applicable any taxes (except federal, state or local income or franchise taxes
imposed on Lender), reserve requirements, capital adequacy requirements or other
obligations which would (A) increase the cost to Lender for extending or
maintaining the credit facilities to which this Agreement relates, (B) reduce
the amounts payable to Lender under this Agreement or the Related Documents, or
(C) reduce the rate of return on Lender's capital as a consequence of Lender's
obligations with respect to the credit facilities to which this Agreement
relates, then Borrower agrees to pay Lender such additional amounts as will
compensate Lender therefor, within five (5) days after Lender's written demand
for such payment, which demand shall be accompanied by an explanation of such
imposition or charge and a calculation in reasonable detail of the additional
amounts payable by Borrower, which explanation and calculations shall be
conclusive in the absence of manifest error.

LENDER'S EXPENDITURES.  If any action or proceeding is commenced that would
materially adversely affect Lender's interest in the Collateral or if Borrower
fails to comply with any provision of this Agreement or any Related Documents,
including but not limited to Borrower's failure to discharge or pay when due any
amounts Borrower is required to discharge or pay under this Agreement or any
Related Documents, Lender on Borrower's behalf may (but shall not be obligated
to) take any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on any Collateral and paying all
costs for insuring, maintaining and preserving any Collateral. All such
expenditures ("Lender's Expenditures") incurred or paid by Lender for such
purposes will then bear interest at the rate charged under the Note from the
date incurred or paid by Lender to the date of repayment by Borrower. All such
Lender's Expenditures will become a part of the Indebtedness and, at Lenders
option will (A) be payable on demand; (B) be added to the balance of the Note
and be apportioned among and be payable with any installment payments to become
due during either (1) the term of any applicable insurance policy; or (2) the
remaining term of the Note; or (C) be treated as a balloon payment which will be
due and payable at the Note's maturity.

NEGATIVE COVENANTS.  Borrower covenants and agrees with Lender that while this
Agreement is in effect, from and after the date hereof, Borrower shall not, and
shall not permit any Subsidiary of Borrower to, without the prior written
consent of Lender:

Indebtedness and Liens.  (1) Except for trade debt incurred in the normal course
of business, Permitted Indebtedness and Indebtedness to Lender contemplated by
this Agreement, create, incur or assume indebtedness for borrowed money,
including capital leases, (2) sell, transfer mortgage, assign, pledge, lease,
grant a security interest in, or encumber any of Borrower's assets (except as
allowed as Permitted Liens and except for sales, leases or licenses of any
intellectual property rights embodied in products of Borrower and its
Subsidiaries and dispositions of office fixtures and equipment consistent with
the ordinary course of Borrower's business), or (3) sell with recourse any of
Borrower's Accounts, except to Lender.

Continuity of Operations.  (1) Engage in any business activities substantially
different than those in which Borrower is presently engaged, (2) cease
operations, liquidate, merge, transfer, acquire or consolidate with any other
entity, change its name, dissolve or transfer or sell Collateral out of the
ordinary course of business, or (3) pay any dividends on Borrower's stock (other
than dividends payable in its stock).

Loans, Acquisitions and Guaranties.  (1) Loan, invest in or advance money or
assets, except for Permitted Investments, (2) purchase, create or acquire any
interest in any other enterprise or

--------------------------------------------------------------------------------

entity, except for Permitted Investments, or (3) incur any obligation as surety
or guarantor other than in the ordinary course of business.

CESSATION OF ADVANCES.  If Lender has made any commitment to make any Advance to
Borrower under this Agreement or any loan under any other agreement, Lender
shall have no obligation to make any Advance or to disburse such loan proceeds
if: (A) Borrower is in default under the terms of this Agreement or any of the
Related Documents or any other agreement that Borrower has with Lender;
(B) Borrower becomes insolvent, files a petition in bankruptcy or similar
proceedings, or is adjudged a bankrupt; or (C) there occurs a material adverse
change in the aggregate value of the Collateral securing the Loan.

DEFAULT.  Each of the following shall constitute an Event of Default under this
Agreement:

Payment Default.  Borrower fails to make any payment of principal when due or of
interest or fees within five (5) days of when due under the Loan.

Covenant Default.  A default or breach shall occur in Borrower's obligations
under the section entitled "Financial Covenants."

Default in Favor of Third Parties.  Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially adversely affect Borrower's financial condition, operation or assets
or Borrower's ability to repay the Loans or perform its obligations under this
Agreement or any of the Related Documents.

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower's behalf under this Agreement or the
Related Documents is false or misleading in any material respect, either now or,
in the case of representations made at the time of any Advance, at the time made
or furnished.

Insolvency.  The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

Defective Collateralization.  This Agreement or any of the Related Documents
granting Security Interests in Collateral ceases to be in full force and effect
(including failure of any collateral document to create a valid and perfected
security interest or lien) at any time and for any reason.

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Change in Ownership.  The acquisition by any individual (other than the
Company's chief executive officer) or entity of twenty-five percent (25%) or
more of the common stock of Borrower.

Adverse Change.  Lender believes the prospect of payment or performance of the
Loan is impaired.

Other Defaults.  Either (a) Borrower fails to comply with or to perform any
other term, obligation, covenant or condition contained in this Agreement and
such failure continues for ten (10) days after the date of written notice from
Lender identifying such failure and/or (b) an Event

--------------------------------------------------------------------------------

of Default (as defined in such agreement) occurs in any of the Related Documents
or under any other agreement between Lender and Borrower.

Right to Cure.  If any default, other than a default on Indebtedness, is curable
and if Borrower or Grantor, as the case may be, has not been given a notice of a
similar default within the preceding twelve (12) months, it may be cured (and no
Event of Default will have occurred) if Borrower or Grantor, as the case may be,
after receiving written notice from Lender demanding cure of such default:
(1) cure the default within fifteen (15) days; or (2) if the cure requires more
than fifteen (15) days, immediately initiate steps which Lender deems in
Lender's sole discretion to be sufficient to cure the default and thereafter
continue and complete all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.

EFFECT OF AN EVENT OF DEFAULT.  If any Event of Default shall occur, except
where otherwise provided in this Agreement or the Related Documents, all
commitments and obligations of Lender under this Agreement or the Related
Documents or any other agreement immediately will terminate (including any
obligation to make further Loan Advances or disbursements), and, at Lender's
option, all Indebtedness immediately will become due and payable, all without
notice of any kind to Borrower, except that in the case of an Event of Default
of the type described in the "Insolvency" subsection above, such acceleration
shall be automatic and not optional. In addition, Lender shall have all the
rights and remedies provided in the Related Documents or available at law, in
equity, or otherwise. Except as may be prohibited by applicable law, all of
Lender's rights and remedies shall be cumulative and may be exercised singularly
or concurrently. Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Borrower or of any Grantor shall not affect
Lender's right to declare a default and to exercise its rights and remedies.

EXHIBIT A.  Exhibit A is attached to this Agreement and, by this reference, is
made a part of this Agreement just as if all of the provisions, terms, and
conditions of Exhibit "A" had been fully set forth in this Agreement.

DEPOSIT RELATIONSHIP.  Borrower agrees that until such time as Borrower is no
longer subject to the terms of this Agreement, any Related Document, any other
credit agreement(s) with Lender, Borrower shall maintain all of its cash and
cash equivalents in accounts established and maintained with Lender and
Borrower's primary deposit account(s) will be placed and maintained with Lender,
or a bank affiliated with Lender, except for amounts as may be reasonably be
required for the operation and maintenance of Borrower's operations outside of
the Untied States.

MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions are a part of
this Agreement:

Amendments.  This Agreement, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Agreement. No alteration of or amendment to this Agreement shall
be effective unless given in writing and signed by the party or parties sought
to be charged with or bound by the alteration or amendment.

Attorneys' Fees; Expenses.  Borrower agrees to pay upon demand all of Lender's
costs and expenses, including Lender's attorneys' fees and Lender's legal
expenses, incurred in connection with the enforcement of this Agreement. Lender
may hire or pay someone else to help enforce this Agreement, and Borrower shall
pay the costs and expenses of such enforcement. Costs and expenses include
Lender's attorneys' fees and legal expenses whether or not there is a lawsuit,
including attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Borrower also
shall pay all court costs and such additional fees as may be directed by the
court.

Caption Headings.  Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

--------------------------------------------------------------------------------

Consent to Loan Participation.  Borrower agrees and consents to Lender's sale or
transfer, whether now or later, of one or more participation interests in the
Loan to one or more purchasers, whether related or unrelated to Lender. Lender
may provide, without any limitation whatsoever, to any one or more purchasers,
or potential purchasers, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby
waives any rights to privacy Borrower may have with respect to such matters.
Borrower additionally waives any and all notices of sale of participation
interests, as well as all notices of any repurchase of such participation
interests. Borrower also agrees that the purchasers of any such participation
interests will be considered as the absolute owners of such interests in the
Loan and will have all the rights granted under the participation agreement or
agreements governing the sale of such participation interests. Borrower further
waives all rights of offset or counterclaim that it may have now or later
against Lender or against any purchaser of such a participation interest and
unconditionally agrees that either Lender or such purchaser may enforce
Borrower's obligation under the Loan irrespective of the failure or insolvency
of any holder of any interest in the Loan. Borrower further agrees that the
purchaser of any such participation interests may enforce its interests
irrespective of any personal claims or defenses that Borrower may have against
Lender.

Governing Law.  This Agreement will be governed by, construed and enforced in
accordance with federal law and the laws of the State of California. This
Agreement has been accepted by Borrower and Lender in the State of California.

Choice of Venue.  If there is a lawsuit, Borrower agrees upon Lender's request
to submit to the jurisdiction of the courts of Santa Clara County, State of
California.

No Waiver by Lender.  Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Borrower, or between Lender and any Grantor, shall constitute a
waiver of any of Lender's rights or of any of Borrower's or any Grantor's
obligations as to any future transactions. Whenever the consent of Lender is
required under this Agreement, the granting of such consent by Lender in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.

Notices.  Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Agreement.
Any party may change its address for notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party's address. For notice purposes, Borrower agrees to
keep Lender informed at all times of Borrower's current address.

Severability.  If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.

Subsidiaries of Borrower.  To the extent the context of any provisions of this
Agreement makes it appropriate, including without limitation any representation,
warranty or covenant, the word "Borrower" as used in this Agreement shall
include all of Borrower's Subsidiaries. Notwithstanding

--------------------------------------------------------------------------------

the foregoing however, under no circumstances shall this Agreement be construed
to require Lender to make any Loan or other financial accommodation to any of
Borrower's Subsidiaries.

Successors and Assigns.  All covenants and agreements contained in this
Agreement by or on behalf of Borrower shall bind Borrower's successors and
assigns and shall inure to the benefit of Lender and its successors and assigns.
Borrower shall not, however, have the right to assign Borrower's rights under
this Agreement or any interest therein, without the prior written consent of
Lender.

Survival of Representations and Warranties.  Borrower understands and agrees
that in extending Advances Lender is relying on all representations, warranties,
and covenants made by Borrower in this Agreement or in any certificate or other
instrument delivered by Borrower to Lender under this Agreement or the Related
Documents. Borrower further agrees that regardless of any investigation made by
Lender, all such representations, warranties and covenants will survive the
extension of Advances and delivery to Lender of the Related Documents, shall be
continuing in nature, shall be deemed made and redated by Borrower at the time
each Advance is made, and shall remain in full force and effect until such time
as Borrower's Indebtedness shall be paid in full, or until this Agreement shall
be terminated in the manner provided above, whichever is the last to occur.

Time Is of the Essence.  Time is of the essence in the performance of this
Agreement.

DEFINITIONS.  The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code. Accounting
words and terms not otherwise defined in this Agreement shall have the meanings
assigned to them in accordance with generally accepted accounting principles as
in effect on the date of this Agreement:

Account.  The word "Account" means a trade account, account receivable, other
receivable, or other right to payment for goods sold or services rendered owing
to Borrower or any of its consolidating Subsidiaries that has guaranteed the
Indebtedness, which guaranty shall be in a form and content prepared by and
acceptable to Lender, and that has granted a security interest to Lender in such
Accounts, which security interest shall be in a form and content prepared by and
acceptable to Lender (or to a third party grantor acceptable to Lender).

Advance.  The word "Advance" means a disbursement of Loan funds made, or to be
made, to Borrower or on Borrower's behalf on a line of credit or multiple
advance basis under the terms and conditions of this Agreement.

Agreement.  The word "Agreement" means this Business Loan Agreement, as this
Business Loan Agreement may be amended or modified from time to time, together
with all exhibits and schedules attached to this Business Loan Agreement from
time to time.

Available Cash.  The words "Available Cash" mean the sum of Borrower's cash,
cash equivalents, and marketable securities that are not pledged or hypothecated
to any third parties or are not in a restricted account with Lender as
collateral for any specific letter of credit or similar advance by Lender to or
for the benefit of Borrower.

Borrower.  The word "Borrower" means Niku Corporation.

Business Day.  The words "Business Day" mean a day on which commercial banks are
open in the State of California.

Collateral.  The word "Collateral" means (i) the Collateral, as such term is
defined in the Security Agreement and, (ii) as applicable, any other Collateral
("Other Collateral") from time to time pledged as collateral for the Loan.

--------------------------------------------------------------------------------

Environmental Laws.  The words "Environmental Laws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1960,
as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., Chapters 6.5
through 7.7 of Division 20 of the California Health and Safety Code,
Section 25100, et seq., or other applicable state or federal laws, rules, or
regulations adopted pursuant thereto.

Event of Default.  The words "Event of Default" mean any of the events of
default set forth in this Agreement in the default section of this Agreement.

GAAP.  The word "GAAP" means generally accepted accounting principles.

Grantor.  The word "Grantor" means each and all of the persons or entities
granting a Security Interest in any Collateral for the Loan, including without
limitation Borrower.

Hazardous Substances.  The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled. The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws. The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

Indebtedness.  The word "Indebtedness" means the Indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other Indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents.

Lender.  The word "Lender" means Mid-Peninsula Bank, its successors and assigns.

Loan.  The word "Loan" means any and all loans and financial accommodations from
Lender to Borrower made pursuant to this Agreement or described on any exhibit
or schedule attached to this Agreement from time to time, together with all
renewals of, extensions of, modifications of, refinancings of, consolidations
of, and substitutions thereof.

Note.  The word "Note" means the promissory note dated October 19, 2001,
executed by Borrower, and initially in the principal amount of $25,000,000.00,
together with all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the Note or this Agreement.

Operating Expenses.  The words "Operating Expenses" mean (without repetition)
the sum of (i) costs of sales, (ii) sales and marketing operating expenses,
(iii) research and development operating expenses and (iv) general and
administrative operating expenses, determined in accordance with GAAP.

Permitted Acquisitions.  The words "Permitted Acquisitions" mean an acquisition
(whether pursuant to an acquisition of stock, assets or otherwise) by Borrower
of any entity or the assets of any entity which meets all of the following
conditions: (i) the purchase price paid by Borrower pursuant to such acquisition
consists solely of securities of Borrower; (ii) such entity is primarily engaged
in a similar line of business as Borrower as of the date of this Agreement;
(iii) more than 80 percent of the assets acquired or owned by the entity being
acquired are located in the United States and such entity (in the case of a
stock acquisition) is organized under the laws of the United States or a state
thereof; (iv) immediately before and after giving effect to such acquisition, no
Event of Default shall have occurred and be continuing or would result
therefrom; (v) Borrower shall have delivered to Lender a pro forma financial
statement for the period of four full fiscal

--------------------------------------------------------------------------------

quarters immediately preceding such acquisition (prepared in good faith and in a
manner and using such methodology which is consistent with the most recent
financial statements delivered to Lender) giving pro forma effect to the
consummation of such acquisition and evidencing compliance with the financial
covenants and ratios set forth above and in compliance with the financial ratios
contained in any Related Documents; and (vi) Lender shall have received a true
and complete copy of each purchase agreement, and all other material documents
and instruments delivered in connection with the consummation of any Permitted
Acquisition (the delivery of which would not violate any confidentiality
obligations).

Permitted Indebtedness.  The words "Permitted Indebtedness" mean:

(a) unsecured indebtedness (i) incurred in the ordinary course of business of
Borrower or its Subsidiaries (including open accounts extended by suppliers on
normal trade terms in connection with purchases of goods and services which are
not overdue for a period of more than 90 days or, if overdue for more than
90 days, as to which a dispute exists and adequate reserves in conformity with
GAAP have been established on the books of Borrower or such Subsidiary) and
(ii) in respect of any performance, surety or appeal bonds provided in the
ordinary course of business, which bonds are issued in accordance with an
agreement approved by Lender;

(b) indebtedness of any Subsidiary owing to Borrower or any other Subsidiary,
which is not forgiven or otherwise discharged for any consideration other than
payment in full or in part in cash;

(c) indebtedness of Borrower and its Subsidiaries in respect of purchase money
indebtedness for property and equipment purchased in the ordinary course of
business consistent any capital budget; and

(d) indebtedness of Borrower and its Subsidiaries in respect of capitalized
leases for equipment not in excess of the initial purchase price of such
equipment.

Permitted Investments.  The words "Permitted Investments" mean:

(a) loans to officers and other key employees of Borrower and its Subsidiaries
which (i) are made as book entries and in which no cash is actually advanced and
which are made to permit the purchase of securities of Borrower and are secured
by such securities and (ii) are made in cash in amounts not exceeding two
hundred fifty thousand dollars ($250,000) in any one transaction and not
exceeding (in the aggregate) one million dollars ($1,000,000) for all such
transactions outstanding at any time;

(b) (i) investments of cash balances in cash equivalents and short term
investments, consistent with any investment guidelines and practices in effect
on the date of this Agreement or as may from time to time be approved by Lender
in writing and (ii) repurchases of common stock (1) pursuant to any agreements
with employees providing for such repurchase at the time of execution thereof at
a purchase price not exceeding the lesser of the fair market value of such stock
or the purchase price for same actually paid by the employee and (2) pursuant to
Borrower's share repurchase program in effect on the date of this Agreement or
in accordance with such other program as may from time to time be approved by
Lender in writing;

(c) without duplication, investments to the extent permitted as Permitted
Indebtedness;

(d) investments by way of contributions to capital or purchases of equity by
Borrower in any Subsidiary that has guaranteed the Indebtedness, which guaranty
shall be in a form and content prepared by and acceptable to Lender;

(e) investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price (or
license or other similar fee) of goods or services, in each case in the ordinary
course of business; and

--------------------------------------------------------------------------------

(f) Investments by way of Permitted Acquisitions in companies that have
guaranteed the Indebtedness, which guaranty shall be in a form and content
prepared by and acceptable to Lender.

Permitted Liens.  The words "Permitted Liens" mean (1) liens and security
interests securing Indebtedness (or other indebtedness) owed by Borrower to
Lender; (2) liens for taxes, assessments, or similar charges either not yet due
or being contested in good faith; (3) liens of materialmen, mechanics,
warehousemen, landlords, or carriers, or other like liens arising in the
ordinary course of business and securing obligations which are not yet
delinquent; (4) purchase money liens or purchase money security interests upon
or in any property acquired or held by Borrower in the ordinary course of
business to secure indebtedness outstanding on the date of this Agreement or
permitted to be incurred under the paragraph of this Agreement titled
"Indebtedness and Liens"; (5) liens of lessors in respect of equipment and other
operating and capital leases of property leased in the ordinary course of
business; (6) liens and security interests which, as of the date of this
Agreement, have been disclosed to and approved by the Lender in writing;
(7) those liens and security interests which in the aggregate constitute an
immaterial and insignificant monetary amount with respect to the net value of
Borrower's assets; and (8) judgment liens (x) in an aggregate amount not
exceeding at any time $500,000 that have been outstanding less than 45 days, or
(y) are covered by adequate insurance, or (z) the execution of which has been
stayed.

Related Documents.  The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Loan.

Security Agreement.  The words "Security Agreement" mean (i) the Amended and
Restated Commercial Security Agreement dated as of the date hereof and, (ii) in
respect of any Other Collateral that may from time to time be pledged as
collateral for the Loan, any agreements, promises, covenants, arrangements,
understandings or other agreements, whether created by law, contract, or
otherwise, evidencing, governing, representing, or creating a Security Interest
in such Other Collateral.

Security Interest.  The words "Security Interest" mean, without limitation, any
and all types of collateral security, present and future, whether in the form of
a lien, charge, encumbrance, mortgage, deed of trust, security deed, assignment,
pledge, crop pledge, chattel mortgage, collateral chattel mortgage, chattel
trust, factor's lien, equipment trust, conditional sale, trust receipt, lien or
title retention contract, lease or consignment intended as a security device, or
any other security or lien interest whatsoever whether created by law, contract,
or otherwise.

Subsidiary.  Subsidiary means any corporation, limited liability company,
limited partnership or other similar entity which is either eligible to be
consolidated with Borrower in accordance with GAAP on the financial statements
of Borrower or in which Borrower either directly or indirectly holds 50% or more
of the outstanding capital stock, membership interests, partnership interest, or
any other indicia of ownership.

--------------------------------------------------------------------------------

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN
AGREEMENT AND BORROWER AGREES TO ITS TERMS. THIS BUSINESS LOAN AGREEMENT IS
DATED OCTOBER 19, 2001.

BORROWER:  
NIKU CORPORATION
 
By:
 
   

--------------------------------------------------------------------------------

Joshua Pickus, Chief Financial Officer of Niku Corporation  
LENDER:
 
MID-PENINSULA BANK
 
By:
 
   

--------------------------------------------------------------------------------

Authorized Signer  

--------------------------------------------------------------------------------


EXHIBIT "A" TO BUSINESS LOAN AGREEMENT


--------------------------------------------------------------------------------

Principal Loan Date Maturity Loan No. Call/Coll Account Officer Initials
$25,000,000.00 10-19-2001 07-02-2002 373376955 2000   024  

--------------------------------------------------------------------------------

References in the shaded area are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any Item above containing "***" has been omitted due to text length limitations.

--------------------------------------------------------------------------------

Borrower:   Niku Corporation
350 Convention Way
Redwood City, CA 94063   Lender:   Mid-Peninsula Bank
Palo Alto Main
420 Cowper Street
Palo Alto, CA 94301

--------------------------------------------------------------------------------

This EXHIBIT "A" TO BUSINESS LOAN AGREEMENT is attached to and by this reference
is made a part of the Business Loan Agreement, dated October 19, 2001, and
executed in connection with a loan or other financial accommodations between
MID-PENINSULA BANK and Niku Corporation.

ADDITIONAL PROVISION

As applicable, the definition(s) of the following financial covenants and/or
defined terms contained in this Business Loan Agreement are amended to read as
follows:

    Working Capital.  The words "Working Capital" mean Borrower's current assets
(excluding any prepaid expenses) less current liabilities.

    Tangible Net Worth.  The words "Tangible Net Worth" mean Borrower's total
assets excluding all intangible assets (i.e., goodwill, trademarks, patents,
copyrights, franchises, capitalized software, covenants not to compete,
organizational costs, investments, employee/owner and intercompany accounts
receivable and similar intangible items) less total debt, excluding subordinated
debt and less any accounts, accounts receivable, notes receivable or similar
rights to payment from any Subsidiary.

    Cash Flow.  The words "Cash Flow" mean Borrower's net income after taxes,
exclusive of extraordinary gains and income, plus depreciation and amortization
less cash dividends, distributions and withdrawals, and repurchase of treasury
stock.

    Debt/Worth Ratio.  The ratio "Debt / Worth" means Borrower's Total
Liabilities, excluding subordinated debt, divided by Borrower's Tangible Net
Worth.

THIS EXHIBIT "A" TO BUSINESS LOAN AGREEMENT IS EXECUTED ON OCTOBER 19, 2001.

BORROWER:  
NIKU CORPORATION
 
By:
 
   

--------------------------------------------------------------------------------

Joshua Pickus, Chief Financial Officer of Niku Corporation  
LENDER:
 
MID-PENINSULA BANK
 
By:
 
   

--------------------------------------------------------------------------------

Authorized Signer  

--------------------------------------------------------------------------------


PROMISSORY NOTE


--------------------------------------------------------------------------------

Principal Loan Date Maturity Loan No. Call/Coll Account Officer Initials
$25,000,000.00 10-19-2001 07-02-2002   2000   024  

--------------------------------------------------------------------------------

References in the shaded area are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.

--------------------------------------------------------------------------------

Borrower:   Niku Corporation
350 Convention Way
Redwood City, CA 94063   Lender:   Mid-Peninsula Bank
Palo Alto Main
420 Cowper Street
Palo Alto, CA 94301

--------------------------------------------------------------------------------

Principal Amount: $25,000,000.00 Rate: 7.000% Date of Note: October 19, 2001

PROMISE TO PAY.  ON DEMAND BY LENDER OR, IF NO DEMAND IS MADE, THEN OTHERWISE IN
ACCORDANCE WITH THE COVENANTS, TERMS AND CONDITIONS OF THIS NOTE, Niku
Corporation ("Borrower") promises to pay to Mid-Peninsula Bank ("Lender"), or
order, in lawful money of the United States of America, the lesser of (1) the
principal amount of Twenty Five Million & 00/100 Dollars ($25,000,000.00) and
(2) the unpaid principal amount of all Advances (as such term is defined in the
Business Loan Agreement) made by Lender to Borrower as Loans under the Business
Loan Agreement. Borrower promises to pay interest on the unpaid outstanding
principal balance of each Advance under the Business Loan Agreement. Interest
shall be calculated from the date of each Advance until repayment of each such
Advance.

PAYMENT.  Borrower may repay all or any portion of the amount of any Advance
under the Business Loan Agreement at any time (together with accrued but unpaid
interest thereon), but in any case shall pay all outstanding amounts on July 2,
2002. All Advances, all interest, all Lender's Expenditures [as defined in the
Business Loan Agreement (Asset Based)] and all attorneys' and other fees,
charges, and other expenses which are from time to time due and payable as
specified in this Agreement or any Related Document are and shall be due and
payable on demand by Lender. Lender is hereby authorized and empowered to pay
itself for any Advances, interest, Lender's Expenditures, and/or any attorneys'
and other fees, charges, and other expenses which are from time to time due and
payable as specified in this Agreement or any Related Document and charge same
to any deposit or other accounts maintained or established by Borrower with
Lender and/or to make Advances under this Note or any Related Document in
connection with same. Absent any demand or payment by Lender to itself in
accordance with the authority contained in this Note, Borrower will pay regular
monthly payments of all accrued unpaid interest due as of each interest payment
date, the first of which shall be November 2, 2001, with all subsequent interest
payments to be due on the same day of each month after that. Unless otherwise
agreed or required by applicable law, payments will be applied first to unpaid
collection costs and late charges, next to accrued unpaid interest, then any
remaining amount to principal. The annual interest rate for this Note is
computed on a 365/360 basis; that is, by applying the ratio of the annual
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days the principal balance is
outstanding. Borrower will pay Lender at Lender's address shown above or at such
other place as Lender may designate in writing.

INTEREST RATE.  The interest rate on this Note is and shall be seven percent
(7%) per annum compounded daily. NOTICE: Under no circumstances will the
interest rate on this Note be more than the maximum rate allowed by applicable
law.

PREPAYMENT; MINIMUM INTEREST CHARGE.  Borrower agrees that all loan fees and
other prepaid finance charges are earned fully as of the date of the loan and
will not be subject to refund upon early payment (whether voluntary or as a
result of default), except as otherwise required by law. In any event, even upon
full prepayment of the amounts outstanding at any time under this Note, Borrower
understands that Lender is entitled to a minimum interest charge of $250.00.
Other than

--------------------------------------------------------------------------------

Borrower's obligation to pay any minimum interest charge, Borrower may pay
without penalty all or a portion of the amount owed earlier than it is due.
Early payments will not, unless agreed to by Lender in writing, relieve Borrower
of Borrower's obligation to continue to make payments of accrued unpaid
interest. Rather, early payments will reduce the principal balance due. Borrower
agrees not to send Lender payments marked "paid in full", "without recourse", or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender's rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes "payment in full" of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: Mid-Peninsula Bank, Palo
Alto Main, 420 Cowper Street, Palo Alto, CA 94301.

LATE CHARGE.  If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment.

INTEREST AFTER DEFAULT.  Upon Borrower's failure to pay all amounts declared due
pursuant to this section, including failure to pay upon final maturity. Lender,
at its option, may, if permitted under applicable law, increase the variable
interest rate on this Note to 4.000 percentage points over the interest rate
that would have been applicable had no such Event of Default occurred.

DEFAULT.  Each of the following shall constitute an event of default ("Event of
Default") under this Note:

Payment Default.  Borrower fails to make any payment of principal when due or of
interest within five (5) days of when due under this Note.

Covenant Default.  A default or breach shall occur in Borrower's obligations
under the section of the Business Loan Agreement entitled "Financial Covenants"
or an event or condition exists and is continuing that, with the passage of
time, the giving of notice or both would constitute breach or default under such
section.

Default In Favor of Third Parties.  Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially adversely affect Borrower's financial condition, operations or assets
or Borrower's ability to repay this Note or perform Borrower's obligations under
this Note or any of the related documents.

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or, in the
case of representations made at the time of any Advance after the date hereof,
at the time made or furnished.

Insolvency.  The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Change In Ownership.  Any individual or entity (other than Borrower's chief
executive officer) shall acquire twenty-five percent (25%) or more of the common
stock of Borrower.

--------------------------------------------------------------------------------

Adverse Change.  Lender believes the prospect of payment or performance of this
Note is impaired.

Other Defaults.  Either (a) Borrower falls to comply with or to perform any
other term, obligation, covenant or condition contained in this Note and such
failure continues for ten (10) days after the date of written notice from Lender
identifying such failure and/or (b) an Event of Default (as defined in such
agreement) occurs in any of the Related Documents or in any other agreement
between Lender and Borrower.

Cure Provisions.  If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured (and no event
of default will have occurred) if Borrower, after receiving written notice from
Lender demanding cure of such default: (1) cures the default within fifteen
(15) days; or (2) if the cure requires more than fifteen (15) days, immediately
initiates steps which Lender deems in Lender's sole discretion to be sufficient
to cure the default and thereafter continues and completes all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical.

LENDER'S RIGHTS.  Upon the occurrence of an Event of Default, Lender may declare
the entire unpaid principal balance on this Note and all accrued unpaid interest
immediately due, and then Borrower will pay that amount.

ATTORNEYS' FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses, whether or not there is a lawsuit, including
attorneys' fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. Borrower also
will pay any court costs, in addition to all other sums provided by law.

GOVERNING LAW.  This Note will be governed by, construed and enforced in
accordance with federal law and the laws of the State of California. This Note
has been accepted by Lender in the State of California.

CHOICE OF VENUE.  If there is a lawsuit, Borrower agrees upon Lender's request
to submit to the jurisdiction of the courts of Santa Clara County, State of
California.

COLLATERAL.  Borrower acknowledges this Note is secured by the Collateral as
described in that certain Commercial Security Agreement dated October 19, 2001.

LINE OF CREDIT.  This Note evidences a revolving line of credit. Advances under
this Note may be requested orally by Borrower or as provided in this paragraph.
Lender may, but need not, require that all oral requests be confirmed in writing
on the day of the request. All communications, instructions, or directions by
telephone or otherwise to Lender are to be directed to Lender's office shown
above. The following persons currently are authorized to request advances and
authorize payments under the line of credit until Lender receives from Borrower,
at Lender's address shown above, written notice of revocation of their
authority: Joshua Pickus, Chief Financial Officer of Niku Corporation; Farzad
Dibachi, Chief Executive Officer of Niku Corporation; and Naomi Estep,
Controller of Niku Corporation. Borrower agrees to be liable for all sums
either: (A) advanced in accordance with the instructions of an authorized person
or (B) credited to any of Borrower's accounts with Lender. The unpaid principal
balance owing on this Note at any time may be evidenced by endorsements on this
Note or by Lender's internal records, including daily computer print-outs.
Lender will have no obligation to advance funds under this Note if: (A) Borrower
is in default under the terms of this Note or any agreement that Borrower has
with Lender, including any agreement made in connection with the signing of this
Note; (B) Borrower or any guarantor ceases doing business or is insolvent; or(C)
Borrower has applied funds provided pursuant to this Note for purposes other
than those authorized by Lender.

--------------------------------------------------------------------------------

BUSINESS LOAN AGREEMENT.  In addition to the terms and conditions contained in
the Note, the debt evidenced by this Note is also subject to the terms and
conditions contained in that certain Business Loan Agreement dated as of
October 19, 2001, executed by Borrower in favor of Lender.

SUCCESSOR INTERESTS.  The terms of this Note shell be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

GENERAL PROVISIONS.  Lender may delay or forgo enforcing any of its rights or
remedies under this Note without losing them. Borrower, to the extent allowed by
law, waives any applicable statute of limitations, presentment, demand for
payment, and notice of dishonor. Upon any change in the terms of this Note, and
unless otherwise expressly stated in writing, Borrower shall not be released
from liability. Borrower agrees that Lender may renew or extend (repeatedly and
for any length of time) this Note and/or the Business Loan Agreement or release
any party or collateral; or impair, fail to realize upon or perfect Lender's
security interest in the Collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone. All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Note are joint and several.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

BORROWER:  
NIKU CORPORATION
 
By:
 
   

--------------------------------------------------------------------------------

Joshua Pickus, Chief Financial Officer of Niku Corporation  

--------------------------------------------------------------------------------


AMENDED AND RESTATED COMMERCIAL SECURITY AGREEMENT


--------------------------------------------------------------------------------

Principal Original Loan Date Current Maturity Loan No. Call Coll Account Officer
$30,000,000 09-28-1999 07-02-2002   2000 [PC014100102][24]

--------------------------------------------------------------------------------

References in the shaded area are for Lender's Use only and do not limit the
applicability of this document to a particular loan

--------------------------------------------------------------------------------

Borrower:   Niku Corporation
350 Convention Way
Redwood City, CA 94063   Lender:   Mid-Peninsula Bank
c/o Greater Bay Bancorp
2860 W. Bayshore Road
Palo Alto, CA 94303

--------------------------------------------------------------------------------

    THIS AMENDED AND RESTATED COMMERCIAL SECURITY AGREEMENT is entered into
between Niku Corporation (referred to below as "Grantor") and Mid-Peninsula Bank
(referred to below as "Lender") as of October 19, 2001 and shall modify, amend
and restate in its entirety that certain Commercial Security Agreement between
Grantor and Lender originally dated September 28, 1999. For valuable
consideration, Grantor grants to Lender a security interest in the Collateral to
secure the Indebtedness and agrees that Lender shall have the rights stated in
this Agreement with respect to the Collateral, in addition to all other rights
which Lender may have by law.

    1.  DEFINITIONS.  The following words shall have the following meanings when
used in this Agreement. Terms not otherwise defined in this Agreement shall have
the meanings attributed to such terms in the Uniform Commercial Code. Words and
terms used in the singular shall include the plural, and the plural shall
include the singular, as the context may require. All references to dollar
amounts shall mean amounts in lawful money of the United States of America.

    1.1.  AGREEMENT.  The word "Agreement" means this Amended and Restated
Commercial Security Agreement, as this Amended and Restated Commercial Security
Agreement may be amended or modified from time to time, together with all
exhibits and schedules attached to this Amended and Restated Commercial Security
Agreement from time to time.

    1.2.  COLLATERAL.  The word "Collateral" means the following described
property of Grantor, whether now owned or hereafter acquired, whether now
existing or hereafter arising, and wherever located:

    ALL INVENTORY, CHATTEL PAPER, ACCOUNTS, EQUIPMENT, GENERAL INTANGIBLES,
MONEY OR DEPOSIT ACCOUNTS (INCLUDING, WITHOUT LIMITATION, DEPOSIT ACCOUNT
NUMBER 373376903 MAINTAINED BY GRANTOR WITH LENDER), ANY OTHER ASSETS OF GRANTOR
IN WHICH LENDER RECEIVES A SECURITY INTEREST, OR WHICH HEREAFTER COME INTO THE
POSSESSION, CUSTODY OR CONTROL OF LENDER, AND ALL PROCEEDS THEREOF

    In addition, the word "Collateral" includes all the following, whether now
owned or hereafter acquired, whether now existing or hereafter arising, and
wherever located:

    (a) All attachments, accessions, accessories, tools, parts, supplies,
increases, and additions to and all replacements of and substitutions for any
property described above.

    (b) All products and produce or any of the property described in this
Collateral section.

    (c) All accounts, general intangibles, instruments, rents, monies, payments,
and all other rights, arising out of a sale, lease, or other disposition of any
of the property described in this Collateral section.

    (d) All proceeds (including insurance proceeds) from the sale, destruction,
loss, or other disposition of any of the property described in this Collateral
section (the "Proceeds").

    (e) All records and data relating to any of the property described in this
Collateral section, whether in the form of a writing, photograph, microfilm,
microfiche, or electronic

--------------------------------------------------------------------------------

media, together with all of Grantor's right, title, and interest in and to all
computer software required to utilize, create, maintain, and process any such
records or data on electronic media.

    1.3.  EVENT OF DEFAULT.  The words "Event of Default" mean and include
without limitation any of the Events of Default set forth below in the section
titled "Events of Default."

    1.4.  GRANTOR.  The word "Grantor" means Niku Corporation, its successors
and assigns.

    1.5.  INDEBTEDNESS.  The word "Indebtedness" means the indebtedness
evidenced by the Notes, including all principal and interest, together with all
other indebtedness and costs and expenses for which Grantor is responsible under
this Agreement or under any of the Related Documents. In addition, the word
"Indebtedness" includes all other obligations, debts and liabilities, plus
interest thereon, of Grantor, or any one or more of them, to Lender, as well as
all claims by Lender against Grantor, or any one or more of them, whether
existing now or later, whether they are voluntary or involuntary, due or not
due, direct or indirect, absolute or contingent, liquidated or unliquidated;
whether Grantor may be liable individually or jointly with others; whether
Grantor may be obligated as guarantor, surety, accommodation party or otherwise;
whether recovery upon such indebtedness may be or hereafter may become barred by
any statute of limitations; and whether such indebtedness may be or hereafter
may become otherwise unenforceable. (Initial Here      )

    1.6.  LENDER.  The word "Lender" means Mid-Peninsula Bank, its successors
and assigns.

    1.7.  NOTE.  The word "Notes" means collectively and alternatively that
certain promissory note dated as of October 19, 2001, in the principal amount of
$5,000,000.00 from Grantor to Lender and that certain promissory note dated as
of October 19, 2001, in the principal amount of $25,000,000.00 from Grantor to
Lender, together with all renewals of, extensions of, modifications of,
refinancings of, consolidations of and substitutions for the Note (or either of
them) and the word "Note" means alternatively that certain promissory note dated
as of October 19, 2001, in the principal amount of $5,000,000.00 from Grantor to
Lender or that certain promissory note dated as of October 19, 2001, in the
principal amount of $25,000,000.00 from Grantor to Lender, together with all
renewals of, extensions of, modifications of, refinancings of, consolidations of
and substitutions for the Note (or either of them). The words "Business Loan
Agreements" mean collectively and alternatively that certain Business Loan
Agreement—Asset Based dated October 19, 2001 and/or the related Business Loan
Agreement dated October 19, 2001 and the words "Business Loan Agreement" mean
alternatively that certain Business Loan Agreement—Asset Based dated October 19,
2001 or the related Business Loan Agreement dated October 19, 2001.

    1.8.  RELATED DOCUMENTS.  The words "Related Documents" mean and include
without limitation all promissory notes, credit agreements, loan agreements,
environmental agreements, guaranties, security agreements, mortgages, deeds of
trust, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the loans made pursuant to the
Business Loan Agreements (and both of them).

    1.9.  SUBSIDIARY.  Subsidiary means any corporation, limited liability
company, limited partnership or other similar entity which is either eligible to
be consolidated with Grantor in accordance with GAAP on the financial statements
of Grantor or in which Grantor either directly or indirectly holds 50% or more
of the outstanding capital stock, membership interests, partnership interest, or
any other indicia of ownership.

    2.  OBLIGATIONS OF GRANTOR.  Grantor warrants and covenants to Lender as
follows:

    2.1.  PERFECTION OF SECURITY INTEREST.  Grantor agrees to execute such
financing statements and to take whatever other actions are reasonably requested
by Lender to perfect and continue Lender's security interest in the Collateral.
Upon request of Lender, Grantor will deliver to Lender, any and all of the
documents evidencing or constituting the Collateral, and Grantor will note
Lender's interest upon any and all chattel paper if not delivered to Lender for
possession by

--------------------------------------------------------------------------------

Lender. Grantor hereby appoints Lender as its irrevocable attorney-in-fact for
the purpose of executing any documents necessary to perfect or to continue the
security interest granted in this Agreement. Lender may at any time, and without
further authorization from Grantor, file a carbon, photographic or other
reproduction of any financing statement or of this Agreement for use as a
financing statement. Grantor will reimburse Lender for all expenses for the
perfection and the continuation of the perfection of Lenders' security interest
in the Collateral. Grantor promptly will notify Lender before any change in
Grantor's name including any change to the assumed business names of Grantor.
This is a continuing Security Agreement and will continue in effect even though
all or any part of the Indebtedness is paid in full and even though for a period
of time Grantor may not be indebted to Lender.

    2.2.  NO VIOLATION.  The execution and delivery of this Agreement will not
violate any law or agreement governing Grantor or to which Grantor is a party,
and its certificate or articles of incorporation and bylaws do not prohibit any
term or condition of this Agreement.

    2.3.  ENFORCEABILITY OF COLLATERAL.  To the extent the Collateral consists
of accounts, chattel paper, or general intangibles, the Collateral is
enforceable in accordance with its terms, is genuine, and complies with
applicable laws concerning form, content and manner of preparation and
execution, and all persons appearing to be obligated on the Collateral have
authority and capacity to contract and are in fact obligated as they appear to
be on the Collateral. At the time any account becomes subject to a security
interest in favor of Lender, the account shall be a good and valid account
representing an undisputed, bona fide indebtedness incurred by the account
debtor, for merchandise held subject to delivery instructions or theretofore
shipped or delivered pursuant to a contract of sale, or for services theretofore
performed by Grantor with or for the account debtor; there shall be no setoffs
or counterclaims against any such account; and no agreement under which any
deductions or discounts may be claimed shall have been made with the account
debtor except those disclosed to Lender in writing.

    2.4.  LOCATION OF THE COLLATERAL.  Grantor, upon request of Lender, will
deliver to Lender in form satisfactory to Lender a schedule of real properties
and Collateral locations relating to Grantor's operations, including without
limitation the following: (a) all real property owned or being purchased by
Grantor; (b) all real property being rented or leased by Grantor; (c) all
storage facilities owned, rented, leased, or being used by Grantor; and (d) all
other properties where tangible Collateral is or may be located. Except in the
ordinary course of its business, Grantor shall not remove the tangible
Collateral from its existing locations without the prior written consent of
Lender.

    2.5.  REMOVAL OF COLLATERAL.  Grantor shall keep the tangible Collateral (or
to the extent the Collateral consists of intangible property such as accounts,
the records concerning the Collateral) at Grantor's address shown above or at
such other locations as may be acceptable to Lender. Except in the ordinary
course of its business, including the sales of inventory, Grantor shall not
remove the tangible Collateral from its existing locations without the prior
written consent of Lender. To the extent that the Collateral consists of
vehicles, or other mobile property, Grantor shall not take or permit any action
which would require application for certificates of title for the vehicles
outside the State of California, without the prior written consent of Lender.

    2.6.  TRANSACTIONS INVOLVING COLLATERAL.  Except for inventory sold or
accounts collected in the ordinary course of Grantor's business (and except for
sales, leases or licenses of any intellectual property rights embodied in
products of Grantor and its subsidiaries and dispositions of office fixtures and
equipment in the ordinary course of business, Grantor shall not sell, offer to
sell, or otherwise transfer or dispose of the Collateral. While Grantor is not
in default under this Agreement, Grantor may sell, lease or license inventory,
but only in the ordinary course of its business and only to buyers who qualify
as a buyer in the ordinary course of business. A sale in the ordinary course of
Grantor's business does not include a transfer in partial or total satisfaction
of a debtor any bulk sale. Grantor shall not pledge, mortgage, encumber or
otherwise permit the Collateral to be subject to any lien, security interest,
encumbrance, or charge, other

--------------------------------------------------------------------------------

than the security interest provided for in this Agreement and except for
Permitted Liens (as defined in the Business Loan Agreement), without the prior
written consent of Lender. This includes security interests even if junior in
right to the security interests granted under this Agreement. Unless waived by
Lender, from and after an Event of Default, all proceeds from any disposition of
the Collateral (for whatever reason) shall be held in trust for Lender and shall
not be commingled with any other funds; provided however, this requirement shall
not constitute consent by Lender to any sale or other disposition. Upon receipt,
Grantor shall immediately deliver any such proceeds to Lender.

    2.7.  TITLE.  Grantor represents and warrants to Lender that it holds good
and marketable title to the Collateral, free and clear of all liens and
encumbrances except for the lien of this Agreement and except for Permitted
Liens. No financing statement covering any of the Collateral is on file in any
public office other than those which reflect the security interest created by
this Agreement (or by any predecessor to this Agreement) or to which Lender has
specifically consented. Grantor shall defend Lender's rights in the Collateral
against the claims and demands of all other persons.

    2.8.  COLLATERAL SCHEDULES AND LOCATIONS.  As often as Lender shall
reasonably require, and insofar as the Collateral consists of accounts and
general intangibles, Grantor shall deliver to Lender schedules of such
Collateral, including such information as Lender may require, including without
limitation names and addresses of account debtors and agings of accounts and
general intangibles. Insofar as the Collateral consists of inventory and
equipment, Grantor shall deliver to Lender, as often as Lender shall reasonably
require, such lists, descriptions, and designations of such Collateral as Lender
may reasonably require to identify the nature, extent, and location of such
Collateral. Such information shall be submitted for Grantor and each of its
Subsidiaries.

    2.9.  MAINTENANCE AND INSPECTION OF COLLATERAL.  Grantor shall maintain all
tangible Collateral in good condition and repair. Grantor will not commit or
permit damage to or destruction of the Collateral or any part of the Collateral.
Lender and its designated representatives and agents shall have the right at all
reasonable times and upon reasonable notice giving adequate consideration to
Grantor's status as a public company with quarterly reporting obligations to
examine, inspect, and audit the Collateral wherever located. Grantor shall
immediately notify Lender of all cases involving the return, rejection,
repossession, loss or damage of or to any Collateral; of any request for credit
or adjustment of any other dispute arising with respect to the Collateral; and
generally of all happenings and events affecting the Collateral or the value or
the amount of the Collateral.

    2.10.  TAXES, ASSESSMENTS AND LIENS.  Grantor will pay when due all material
taxes, assessments and liens upon the Collateral, its use or operation, except
those presently being or to be contested by Grantor in good faith in the
ordinary course of business and for which adequate reserves have been provided.
Grantor may withhold any such payment or may elect to contest any lien if
Grantor is in good faith conducting an appropriate proceeding to contest the
obligation to pay and so long as Lender's interest in the Collateral is not
jeopardized in Lender's sole opinion. If the Collateral is subjected to a lien
which is not discharged within fifteen (15) days, Grantor shall deposit with
Lender cash, a sufficient corporate surety bond or other security satisfactory
to Lender in an amount adequate to provide for the discharge of the lien plus
any interest, costs, attorneys' fees or other charges that could accrue as a
result of foreclosure or sale of the Collateral. In any contest Grantor shall
defend itself and Lender and shall satisfy any final adverse judgment before
enforcement against the Collateral. Grantor shall name Lender as an additional
obligee under any surety bond furnished in the contest proceedings.

    2.11.  COMPLIANCE WITH GOVERNMENTAL REQUIREMENTS.  Grantor shall comply
promptly with all laws, ordinances, rules and regulations of all governmental
authorities, now or hereafter in effect, applicable to the ownership,
production, disposition, or use of the Collateral, except where the failure to
so comply would not reasonably be likely to have a material

--------------------------------------------------------------------------------

adverse effect on the financial condition, operations or assets of Borrower or
Grantor, including the Collateral. Grantor may contest in good faith any such
law, ordinance or regulation and withhold compliance during any proceeding,
including appropriate appeals, so long as Lender's interest in the Collateral,
in Lender's opinion, is not jeopardized.

    2.12.  HAZARDOUS SUBSTANCES.  Grantor represents and warrants that
Collateral never has been, and never will be so long as this Agreement remains a
lien on the Collateral, used for the generation, manufacture, storage,
transportation, treatment, disposal, release or threatened release of any
hazardous waste or substance, as those terms are defined in the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, 42
U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments and
Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., Chapters 6.5
through 7.7 of Division 20 of the California Health and Safety Code,
Section 25100, et seq., or other applicable state or Federal laws, rules, or
regulations adopted pursuant to any of the foregoing. The terms "hazardous
waste" and "hazardous substance" shall also include, without limitation,
petroleum and petroleum by-products or any fraction thereof and asbestos. The
representations and warranties contained herein are based on Grantor's due
diligence in investigating the Collateral for hazardous wastes and substances.
Grantor hereby (a) releases and waives any future claims against Lender for
indemnity or contribution in the event Grantor becomes liable for cleanup or
other costs under any such laws, and (b) agrees to indemnify and hold harmless
Lender against any and all claims and losses resulting from a breach of this
provision of this Agreement. This obligation to indemnity shall survive the
payment of the Indebtedness and the satisfaction of this Agreement.

    3.  INSURANCE.  

    3.1.  MAINTENANCE OF CASUALTY INSURANCE.  Grantor shall procure and maintain
all risks insurance, including without limitation fire, theft and liability
coverage together with such other insurance as Lender may require with respect
to the Collateral, in form, amounts, coverages and basis reasonably acceptable
to Lender and issued by a company or companies reasonably acceptable to Lender.
Grantor, upon request of Lender, will deliver to Lender from time to time the
policies or certificates of insurance in form satisfactory to Lender, including
stipulations that coverages will not be cancelled or diminished without at least
ten (10) days' prior written notice to Lender and not including any disclaimer
of the insured's liability for failure to give such a notice. Each insurance
policy also shall include an endorsement providing that coverage in favor of
Lender will not be impaired in any way by any act, omission or default of
Grantor or any other person. In connection with all policies covering assets in
which Lender holds or is offered a security interest, Grantor will provide
Lender with such loss payable or other endorsements as Lender may require. If
Grantor at any time fails to obtain or maintain any insurance as required under
this Agreement, Lender may (but shall not be obligated to) obtain such insurance
as Lender deems appropriate, including if it so chooses "single interest
insurance," which will cover only Lender's interest in the Collateral.

    3.2.  APPLICATION OF INSURANCE PROCEEDS.  Grantor shall promptly notify
Lender of any loss or damage to Collateral. Lender may make proof of loss if
Grantor fails to do so within fifteen (15) days of the casualty. All proceeds of
any insurance on the Collateral, including accrued Proceeds thereon, shall be
held by Lender as part of the Collateral. If Lender consents to repair or
replacement of damaged or destroyed Collateral, Lender shall, upon satisfactory
proof of expenditure, pay or reimburse Grantor from the proceeds for the
reasonable cost of repair or restoration. If Lender does not consent to repair
or replacement of the Collateral, Lender shall retain a sufficient amount of the
proceeds to pay all of the Indebtedness, and shall pay the balance to Grantor.
Any proceeds which have not been disbursed within six (6) months after their
receipt and which Grantor has not committed to the repair or restoration of the
Collateral shall be used to prepay the Indebtedness.

--------------------------------------------------------------------------------

    3.3.  INSURANCE RESERVES.  Lender may require Grantor to maintain with
Lender reserves for payment of insurance premiums, which reserves shall be
created by monthly payments from Grantor of a sum estimated by Lender to be
sufficient to produce, at least fifteen (15) days before the premium due date,
amounts at least equal to the insurance premiums to be paid. If fifteen
(15) days before payment is due, the reserve funds are insufficient, Grantor
shall upon demand pay any deficiency to Lender. The reserve funds shall be held
by Lender as a general deposit and shall constitute a non-interest-bearing
account which Lender may satisfy by payment of the insurance premiums required
to be paid by Grantor as they become due. Lender does not hold the reserve funds
in trust for Grantor, and Lender is not the agent of Grantor for payment of the
insurance premiums required to be paid by Grantor. The responsibility for the
payment of premiums shall remain Grantor's sole responsibility.

    3.4.  INSURANCE REPORTS.  Grantor, upon request of Lender, shall furnish to
Lender reports on each existing policy of insurance showing such information as
Lender may reasonably request including the following: (a) the name of the
insurer; (b) the risks insured; (c) the amount of the policy; (d) the property
insured; (e) the then current value on the basis of which insurance has been
obtained and the manner of determining that value; and (f) the expiration date
of policy. In addition, Grantor shall upon request by Lender (however not more
often than annually) have an independent appraiser satisfactory to Lender
determine, as applicable, the cash value or replacement cost of the Collateral.

    4.  GRANTOR'S RIGHT TO POSSESSION AND TO COLLECT ACCOUNTS.  Until the
occurrence of an Event of Default and except as otherwise provided below with
respect to accounts, Grantor may have possession of the tangible personal
property and beneficial use of all the Collateral and may use it in any lawful
manner not inconsistent with this Agreement or the Related Documents, provided
that Grantor's right to possession and beneficial use shall not apply to any
Collateral where possession of the Collateral by Lender is required by law to
perfect Lender's security interest in such Collateral. Until the occurrence of
an Event of Default, Grantor may collect any of the Collateral consisting of
accounts. At any time after an Event of Default exists, Lender may exercise its
rights to collect the accounts and to notify account debtors to make payments
directly to Lender for application to the Indebtedness. If Lender at any time
has possession of any Collateral, whether before or after an Event of Default,
Lender shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral if Lender takes such action for that purpose as
Grantor shall request or as Lender, in Lender's sole discretion, shall deem
appropriate under the circumstances, but failure to honor any request by Grantor
shall not of itself be deemed to be a failure to exercise reasonable care.
Lender shall not be required to take any steps necessary to preserve any rights
in the Collateral against prior parties, nor to protect, preserve or maintain
any security interest given to secure the Indebtedness.

    5.  EXPENDITURES BY LENDER.  If not discharged or paid when due, Lender may
(but shall not be obligated to) discharge or pay any amounts required to be
discharged or paid by Grantor under this Agreement, including without limitation
all taxes, liens, security interests, encumbrances, and other claims, at any
time levied or placed on the Collateral and may make Advances under either of
the Notes, the Business Loan Agreements, or any Related Documents (as Lender may
determine) in connection with same. Lender also may (but shall not be obligated
to) pay all costs for insuring, maintaining and preserving the Collateral. All
such expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note, Business Loan Agreement or Related
Documents with respect to which it is so advanced (the "Applicable Expenditure
Rate") from the date incurred or paid by Lender to the date of repayment by
Grantor. All such expenses shall become a part of the Indebtedness and, at
Lender's option, will (a) be payable on demand, (b) be added to the balance of
such Note and be apportioned among and be payable with any installment payments
to become due during either (i) the term of any applicable insurance policy or
(ii) the remaining term of such Note, or (c) be treated as a balloon payment
which will be due and payable at such Note's maturity. This Agreement also will
secure payment of these amounts. Such right shall be in

--------------------------------------------------------------------------------

addition to all other rights and remedies to which Lender may be entitled upon
the occurrence of an Event of Default.

    6.  EVENTS OF DEFAULT.  Each of the following shall constitute an Event of
Default under this Agreement:

    6.1.  DEFAULT ON INDEBTEDNESS.  Failure of Grantor to make any payment when
due on the Indebtedness.

    6.2.  COVENANT DEFAULT.  A default or breach shall occur in Borrower's
obligations under the section of either Business Loan Agreement entitled
"Financial Covenants".

    6.3.  DEFAULT IN FAVOR OF THIRD PARTIES.  Should Borrower or any Grantor
default under any loan, extension of credit, security agreement, purchase or
sales agreement, or any other agreement, in favor of any other creditor or
person that may materially affect Borrower's or Grantor's financial condition,
operations or assets or Borrower's or Grantor's ability to repay the
Indebtedness or perform their respective obligations under this Agreement or any
of the Related Documents.

    6.4.  FALSE STATEMENTS.  Any warranty, representation or statement made or
furnished to Lender by or on behalf of Grantor under this Agreement, either Note
or the Related Documents is false or misleading in any material respect, either
now or, in the case of representations made at the time of any Advance, at the
time made or furnished.

    6.5.  DEFECTIVE COLLATERALIZATION.  This Agreement or any of the Related
Documents granting Security Interests in the Collateral ceases to be in full
force and effect (including failure of any collateral documents to create a
valid and perfected security interest or lien) at any time and for any reason.

    6.6.  INSOLVENCY.  The dissolution or termination of Grantor's existence as
a going business, the insolvency of Grantor, the appointment of a receiver for
any part of Grantor's property, any assignment for the benefit of creditors, any
type of creditor workout, or the commencement of any proceeding under any
bankruptcy or insolvency laws by or against Grantor.

    6.7.  CREDITOR OR FORFEITURE PROCEEDINGS.  Commencement of foreclosure or
forfeiture proceedings, whether by judicial proceeding, self-help, repossession
or any other method, by any creditor or Grantor or by any governmental agency
against the Collateral or any other collateral securing the Indebtedness. This
includes a garnishment of any of Grantor's deposit accounts with Lender.
However, this Event of Default shall not apply if there is a good faith dispute
by Grantor as to the validity or reasonableness of the claim which is the basis
of the creditor or forfeiture proceeding and if Grantor gives Lender written
notice of the creditor or forfeiture proceeding and deposits with Lender monies
or a surety bond for the creditor or forfeiture proceeding, in an amount
determined by Lender, in its sole discretion, as being an adequate reserve or
bond for the dispute.

    6.8  ADVERSE CHANGE.  Lender believes that the prospect of payment or
performance of the Indebtedness is materially impaired.

    6.9  OTHER DEFAULTS.  Either (a) the failure of Grantor to comply with or to
perform any other term, obligation, covenant or condition contained in this
Agreement and such failure continues for ten (10) days after the date of written
notice from Lender identifying such failure or (b) an Event of Default (as such
term is defined in the Business Loan Agreements) occurs under either Business
Loan Agreement, under any such Related Documents, or under any other agreement
between Lender and either Borrower or Grantor.

    7.  RIGHTS TO CURE.  If any default, other than a Default on Indebtedness,
is curable and if Grantor has not been given a prior notice of a breach of the
same provision of this Agreement, it may be cured (and no Event of Default will
have occurred) it Grantor, after Lender sends written notice demanding cure of
such default, (a) cures the default within fifteen (15) days; or (b), if the
cure

--------------------------------------------------------------------------------

requires more than fifteen (15) days, immediately initiates steps which Lender
deems in Lender's sole discretion to be sufficient to cure the default and
thereafter continues and completes all reasonable and necessary steps sufficient
to produce compliance as soon as reasonably practical.

    8.  RIGHTS AND REMEDIES ON DEFAULT.  If an Event of Default occurs under
this Agreement, at any time thereafter, Lender shall have all the rights of a
secured party under the California Uniform Commercial Code. In addition and
without limitation, if an Event of Default occurs Lender may exercise any one or
more of the following rights and remedies:

    8.1.  ACCELERATE INDEBTEDNESS.  Lender may declare the entire Indebtedness,
including any prepayment penalty which Grantor would be required to pay,
immediately due and payable, without notice.

    8.2.  ASSEMBLE COLLATERAL.  Lender may require Grantor to deliver to Lender
all or any portion of the Collateral and any and all certificates of title and
other documents relating to the Collateral. Lender may require grantor to
assemble the Collateral and make it available to Lender at a place to be
designated by Lender. Lender also shall have full power to enter upon the
property of Grantor to take possession of and remove the Collateral. If the
Collateral contains other goods not covered by this Agreement at the time of
repossession, Grantor agrees Lender may take such other goods, provided that
Lender makes reasonable efforts to return them to Grantor after repossession.

    8.3.  SELL THE COLLATERAL.  Lender shall have full power to sell, lease,
transfer, or otherwise deal with the Collateral or proceeds thereof in its own
name or that of Grantor. Lender may sell the Collateral at public auction or
private sale. Unless the Collateral threatens to decline speedily in value or is
of a type customarily sold on a recognized market, Lender will give Grantor
reasonable notice of the time after which any private sale or any other intended
disposition of the Collateral is to be made. The requirements of reasonable
notice shall be met if such notice is given at least ten (10) days, or such
lesser time as required by state law, before the time of the sale or
disposition. All expenses relating to the disposition of the Collateral,
including without limitation the expenses of retaking, holding, insuring,
preparing for sale and selling the Collateral, shall become a part of the
Indebtedness secured by this Agreement and shall be payable on demand, with
interest at the Applicable Expenditure Rate from date of expenditure until
repaid.

    8.4.  APPOINT RECEIVER.  To the extent permitted by applicable law, Lender
shall have the following rights and remedies regarding the appointment of a
receiver: (a) Lender may have a receiver appointed as a matter of right, (b) the
receiver may be an employee of Lender and may serve without bond, and (c) all
fees of the receiver and his or her attorney shall become part of the
Indebtedness secured by this Agreement and shall be payable on demand, with
interest at the Applicable Expenditure Rate from date of expenditure until
repaid.

    8.5.  COLLECT REVENUES, APPLY ACCOUNTS.  Lender, either itself or through a
receiver, may collect the payments, rents, income, and revenues from the
Collateral. Lender may at any time in its discretion transfer any Collateral
into its own name or that of its nominee and receive the payments, rents,
income, and revenues therefrom and hold the same as security for the
Indebtedness or apply it to payment of the Indebtedness in such order of
preference as Lender may determine. Insofar as the Collateral consists of
accounts, general intangibles, insurance policies, instruments, chattel paper,
choses in action, or similar property, Lender may demand, collect, receipt for,
settle, compromise, adjust, sue for, foreclose, or realize on the Collateral as
Lender may determine, whether or not Indebtedness or Collateral is then due. For
these purposes, Lender may, on behalf of and in the name of Grantor, receive,
open and dispose of mail addressed to Grantor, change any address to which mail
and payments are to be sent; and endorse notes, checks, drafts, money orders,
documents of title, instruments and items pertaining to payment, shipment, or
storage of any Collateral. To facilitate collection, Lender may notify account
debtors and obligors on any Collateral to make payments directly to Lender.

--------------------------------------------------------------------------------

    8.6.  OBTAIN DEFICIENCY.  If Lender chooses to sell any or all of the
Collateral, Lender may obtain a judgment against Grantor for any deficiency
remaining on the Indebtedness due to Lender after application of all amounts
received from the exercise of the rights provided in this Agreement. Grantor
shall be liable for a deficiency even if the transaction described in this
subsection is a sale of accounts or chattel paper.

    8.7.  APPLICATION AND LIQUIDATION OF DEPOSIT ACCOUNTS.  Without limiting any
rights Lender may have under the Note (or either of them) to obtain payment of
any of the Indebtedness on demand and/or to pay itself for any Advances (as
defined in the Business Loan Agreements [or either of them]), interest, Lender's
Expenditures (as defined in the Business Loan Agreement), and/or any attorneys'
and other fees, charges, and other expenses which are from time to time due and
payable by Grantor and/or Borrower to Lender under the Note (or either of them),
the Business Loan Agreement (or either of them), or any Related Documents and
charge same to any deposit or other accounts maintained or established by
Borrower with Lender, without constituting a retention of Collateral in
satisfaction of an obligation within the meaning of Section 9505 of the
California Commercial Code or an action under California Code of Civil Procedure
Section 726, Lender may apply any and all amounts maintained by Borrower with
Lender as deposit accounts (as that term is defined under Section 9105 of the
Code) or other accounts against the Indebtedness.

    8.8  OTHER RIGHTS AND REMEDIES.  Lender shall have all the rights and
remedies of a secured creditor under the provisions of the Uniform Commercial
Code, as may be amended from time to time. In addition, Lender shall have and
may exercise any or all other rights and remedies it may have available at law,
in equity, or otherwise.

    8.9.  CUMULATIVE REMEDIES.  All of Lender's rights and remedies, whether
evidenced by this Agreement or the Related Documents or by any other writing,
shall be cumulative and may be exercised singularly or concurrently. Election by
Lender to pursue any remedy shall not exclude pursuit of any other remedy, and
an election to make expenditures or to take action to perform an obligation of
Grantor under this Agreement, after Grantor's failure to perform, shall not
affect Lender's right to declare a default and to exercise its remedies.

    9.  CONSENT TO LOAN PARTICIPATION.  Grantor agrees and consents to Lender's
sale or transfer, whether now or later, of one or more participation interests
in the Indebtedness to one or more purchasers, whether related or unrelated to
Lender. Lender may provide, without any limitation whatsoever, to any one or
more purchasers, or potential purchasers, any information or knowledge Lender
may have about Grantor or about any other matter relating to the Indebtedness,
and Grantor hereby waives any rights to privacy Grantor may have with respect to
such matters. Grantor additionally waives any and all notices of sale of
participation interests, as well as all notices of any repurchase of such
participation interests. Grantor also agrees that the purchasers of any such
participation interests will be considered as the absolute owners of such
interests in the Indebtedness and will have all the rights granted under the
participation agreement or agreements governing the sale of such participation
interests. Grantor further waives all rights of offset or counterclaim that it
may have now or later against Lender or against any purchaser of such a
participation interest and unconditionally agrees that either Lender or such
purchaser may enforce Grantor's obligation under the Indebtedness irrespective
of the failure or insolvency of any holder of any interest in the Indebtedness.
Grantor further agrees that the purchaser of any such participation interests
may enforce its interests irrespective of any personal claims or defenses that
Grantor may have against Lender.

    10.  MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions are a
part of this Agreement:

    10.1.  AMENDMENTS.  This Agreement, together with any Related Documents,
constitutes the entire understanding and agreement of the parties as to the
matters set forth in this Agreement. No alteration of or amendment to this
Agreement shall be effective unless given in writing and signed by the party or
parties sought to be charged or bound by the alteration or amendment.

--------------------------------------------------------------------------------

    10.2.  APPLICABLE LAW.  This Agreement has been delivered to Lender and
accepted by Lender in the State of California. If there is a lawsuit, Grantor
agrees upon Lender's request to submit to the jurisdiction of the courts of the
county of Santa Clara, State of California. This Agreement shall be governed by
and construed in accordance with the laws of the State of California.

    10.3.  ATTORNEYS' FEES; EXPENSES.  Grantor agrees to pay upon demand all of
Lender's costs and expenses, including attorneys' fees and Lender's legal
expenses, incurred in connection with the enforcement of this Agreement. Lender
may pay someone else to help enforce this Agreement, and Grantor shall pay the
costs and expenses of such enforcement. Costs and expenses include Lender's
attorneys' fees and legal expenses whether or not there is a lawsuit, including
attorneys' fees and legal expenses for bankruptcy proceedings (and including
efforts to modify or vacate any automatic stay or injunction), appeals, and any
anticipated post-judgment collection services. Grantor also shall pay all court
Costs and such additional fees as may be directed by the court.

    10.4.  CAPTION HEADINGS.  Caption headings in this Agreement are for
convenience purposes only and are not to be used to interpret or define the
provisions of this Agreement.

    10.5.  NOTICES.  All notices required to be given under this Agreement shall
be given in writing, may be sent by telefacsimile (unless otherwise required by
law), and shall be effective when actually delivered or when deposited with a
nationally recognized overnight courier or deposited in the United States mail,
first class, postage prepaid, addressed to the party to whom the notice is to be
given at the address shown above. Any party may change its address for notices
under this Agreement by giving formal written notice to the other parties,
specifying that the purpose of the notice is to change the party's address. To
the extent permitted by applicable law, if there is more than one Grantor,
notice to any Grantor will constitute notice to all Grantors. For notice
purposes, Grantor will keep Lender informed at all times of Grantor's current
address(es).

    10.6.  POWER OF ATTORNEY.  Grantor hereby appoints Lender as its true and
lawful attorney-in-fact, irrevocably, with full power of substitution to do the
following: (a) to demand, collect, receive, receipt for, sue and recover all
sums of money or other property which may now or hereafter become due, owing or
payable from the Collateral; (b) to execute, sign and endorse any and all
claims, instruments, receipts, checks, drafts or warrants issued in payment for
the Collateral; (c) to settle or compromise any and all claims arising under the
Collateral, and, in the place and stead of Grantor, to execute and deliver its
release and settlement for the claim; and (d) to file any claim or claims or to
take any action or institute or take part in any proceedings, either in its own
name or in the name of Grantor, or otherwise, which in the discretion of Lender
may seem to be necessary or advisable. This power is given as security for the
Indebtedness, and the authority hereby conferred is and shall be irrevocable and
shall remain in full force and affect until renounced by Lender.

    10.7.  PREFERENCE PAYMENT.  Any monies Lender pays because of an asserted
preference claim in any bankruptcy of Borrower or Grantor will become a part of
the Indebtedness and, at Lender's option, shall be payable by Grantor as
provided above in the "EXPENDITURES BY LENDER" paragraph.

    10.8.  SEVERABILITY.  If a court of competent jurisdiction finds any
provision of this Agreement to be invalid or unenforceable as to any person or
circumstance, such finding shall not render that provision invalid or
unenforceable as to any other persons or circumstances. If feasible, any such
offending provision shall be deemed to be modified to be within the limits of
enforceability or validity; however, if the offending provision cannot be so
modified, it shall be stricken and all other provisions of this Agreement in all
other respects shall remain valid and enforceable.

--------------------------------------------------------------------------------

    10.9.  SUCCESSOR INTERESTS.  Subject to the limitations set forth above on
transfer of the Collateral, this Agreement shall be binding upon and inure to
the benefit of the parties, their successors and assigns.

    10.10.  WAIVER.  Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender is exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of any of Lender's rights or of
any of Grantor's obligations as to any future transactions. Whenever the consent
of Lender is required under this Agreement, the granting of such consent by
Lender in any instance shall not constitute continuing consent in subsequent
instances where such consent is required and in all cases such consent may be
granted or withhold in the sole discretion of Lender.

    10.11.  WAIVER OF CO-OBLIGOR'S RIGHTS.  If more than one person is obligated
for the Indebtedness, Grantor irrevocably waives, disclaims and relinquishes all
claims against such other person which Grantor has or would otherwise have by
virtue of payment of the Indebtedness or any part thereof, specifically
including but not limited to all rights of indemnity, contribution or
exoneration.

    10.12.  SUBSIDIARIES OF BORROWER.  To the extent the context of any
provisions of this Agreement makes it appropriate, including without limitation
any representation, warranty or covenant, the word "Borrower" as used in this
Agreement shall include all of Borrower's Subsidiaries. Lender shall have the
right, in its sole discretion, to require any Subsidiaries existing on the date
hereof and any Subsidiaries formed or acquired after the date of this Agreement
to execute and deliver a security agreement (in a form and content substantially
similar to this Agreement, as from time to time amended) wherein such Subsidiary
grants a security interest in all collateral of such Subsidiary that is
substantially similar to the Collateral encumbered by this Agreement.
Notwithstanding the foregoing however, under no circumstances shall this
Agreement be construed to require Lender to make any loan or other financial
accommodation to any of Borrower's Subsidiaries.

GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS AMENDED AND RESTATED
COMMERCIAL SECURITY AGREEMENT, AND GRANTOR AGREES TO ITS TERMS. THIS AGREEMENT
IS ORIGINALLY DATED SEPTEMBER 28, 1999 AND IS AMENDED AND RESTATED IN ACCORDANCE
WITH THE FOREGOING TERMS AS OF OCTOBER 19, 2001.

GRANTOR:    
NIKU CORPORATION
 
 
By:
 
  

--------------------------------------------------------------------------------

Joshua Pickus, Chief Financial Officer of Niku Corporation
 
 

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.24



BUSINESS LOAN AGREEMENT
EXHIBIT "A" TO BUSINESS LOAN AGREEMENT
PROMISSORY NOTE
AMENDED AND RESTATED COMMERCIAL SECURITY AGREEMENT
